Exhibit 10.1

EXECUTION COPY

LOGO [g576104g67k62.jpg]

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

THIS CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE (“Separation
Agreement”) is made and entered into by and between Louis Ferrari (“you”) and
Savient Pharmaceuticals, Inc. (“Savient” or the “Company”) (Savient and you,
together, the “Parties”).

RECITALS

WHEREAS, Savient has employed you since February 21, 2011 pursuant to an
Employment Agreement previously entered into by the Parties, originally as of
February 7, 2011 and as amended and restated as of July 9, 2012, a copy of which
is attached hereto as “Exhibit A” (the “Employment Agreement”); and

WHEREAS, consistent with Savient’s obligations under the Employment Agreement,
on June 19, 2013 (the “Notice Date”), the Company provided you with sixty
(60) days’ advance written notice of the termination of your employment pursuant
to Section 7.4 of the Employment Agreement (the “Notice Period”); and

WHEREAS, you have been relieved from your duties as President and Chief
Executive Officer during the Notice Period; and

WHEREAS, your employment shall terminate effective August 18, 2013 (the
“Scheduled Separation Date”) unless your employment is sooner terminated by the
Company for Cause (as such term is defined in the Employment Agreement,
excepting item (e) of such definition); and

WHEREAS, you are bound by the covenants and ongoing obligations set forth herein
and/or otherwise required by law, in the “Confidentiality and Noncompetition”
provisions of Article 13 of your Employment Agreement (as revised by this
Separation Agreement), in your Proprietary Information Agreement (defined in
Section 1(c) below), in the Statement of Savient’s Policy Regarding Insider
Information and Stock Trading, and in the Company’s Technology Policy; and

WHEREAS, you and the Company wish to confirm the terms of your separation from
employment and to settle, release and discharge, with prejudice, any and all
claims you have or may have against the Released Parties (defined in
Section 3(a) below), including but not limited to those arising or which may be
arising out of the termination of your Employment Agreement and your employment
with and/or your separation of employment from the Company;

NOW, THEREFORE, in consideration of the mutual commitments set forth in this
Separation Agreement, and intending to be legally and forever bound, you and the
Company understand and agree as follows:



--------------------------------------------------------------------------------

1. Separation of Employment; Continuing Obligations.

(a) You acknowledge that you received written notification from the Company on
the Notice Date that, as of the Notice Date, you shall no longer hold the
positions of President and Chief Executive Officer of the Company or any other
position with the Company and that your employment will terminate pursuant to
Section 7.4 of the Employment Agreement as of the Scheduled Separation Date. You
agree to execute such documents and take such actions as may be necessary or
desirable to effectuate the foregoing. Except as otherwise provided herein, all
of your rights under the Employment Agreement shall terminate as of the
Scheduled Separation Date. Provided you do not resign or engage in any acts or
omissions leading to the Company’s termination of your employment for Cause (as
such term is defined in the Employment Agreement, excepting item (e) of such
definition), from the Notice Date through the Scheduled Separation Date, you
will continue to receive your regular base salary and benefits payable on
regularly-scheduled paydates.

(b) You understand and agree that, except as expressly provided within this
Separation Agreement, all of Savient’s duties and obligations pursuant to your
employment and your separation from that employment, whether by written
agreement, plan, policy, practice or otherwise, will be completely extinguished
as of the Scheduled Separation Date and, following the Scheduled Separation
Date, you will have no further right to any salary or employee benefits provided
by Savient including, without limitation, under any health benefit, bonus,
incentive compensation, commission, profit sharing and/or any other employee
benefit plans of Savient and/or any other Released Parties. You also acknowledge
and agree that the provisions of and payments under this Separation Agreement
will and do not extend your service beyond the Scheduled Separation Date or
increase any amounts due to you under any benefit plans of Savient and/or any
other Released Parties.

(c) You similarly understand and agree that all of your duties and obligations
to the Company will be extinguished as of the Scheduled Separation Date, with
the exception of: (i) those obligations stated herein and/or otherwise required
by law, including, without limitations, the obligations set forth in Sections 13
and 14 of this Separation Agreement; (ii) the obligations against competing with
the Company, against raiding or soliciting the Company’s employees, and
requiring the continued protection of the Company’s confidential and proprietary
business information as set forth in Article 13, “Confidentiality and
Noncompetition”, of your Employment Agreement and this Separation Agreement,
which obligations continue in full force and effect in accordance with the terms
of such Article 13, as revised by this Separation Agreement; (iii) your
obligations stated within your “Proprietary Information and Inventions
Agreement” executed on or about February 21, 2011 (the “Proprietary Information
Agreement”) which obligations continue in full force and effect in accordance
with the terms of the agreement; and (iv) the Statement of Savient’s Policy
Regarding Insider Information and Stock Trading and the Company’s Technology
Policy (together, the “Ongoing Obligations”).

 

2. Acknowledgment of Receipt of All Previous Pay, Benefits and Allowable
Business Expenses; No Work-Related Injuries; and No Other Amounts Due and Owing.

(a) You acknowledge and agree that, as of the date you sign this Separation
Agreement, you have been paid in full, less all applicable federal, state and
local employment and income taxes

 

Confidential Separation Agreement and General Release   Page 2



--------------------------------------------------------------------------------

and other required or elected withholdings, for: (i) all wages and base pay or
salary you earned through the Notice Date and (ii) all other amounts owed to you
as of the Notice Date other than as expressly described in this Separation
Agreement, including but not limited to overtime pay, bonuses, commissions,
incentive compensation and all other compensation and/or benefits accrued, owed
or otherwise due to you under any Savient policy, plan, practice, program,
arrangement and/or agreement.

(b) The Company will pay you in full for any earned but unpaid base salary or
other wages through the Scheduled Separation Date, together with any accrued,
unused vacation (equal to twenty-one (21) days) in accordance with the Company’s
customary payroll procedures (“Final Pay”). Such amounts shall be less all
applicable federal, state and local withholding taxes and any other authorized
or required deductions. Your entitlement to the Final Pay is in no way
conditioned on your executing a release of claims.

(c) You understand and agree that you will receive payment for all reimbursable
out-of-pocket eligible business expenses under Company policies or practices,
provided that you submit hard-copy proof of the same to Savient no later than
the close of business on your Scheduled Separation Date. All such reimbursements
shall be made promptly and in all events no later than December 31, 2013.

(d) You warrant that you have sustained no work-related injuries and, to the
best of your knowledge, have contracted no known occupational diseases. You also
agree that you have previously been provided all family, medical and disability
leave and/or other benefits to which you were ever entitled under federal, state
or local family, medical and disability accommodations laws, including any right
to reinstatement upon the conclusion of any period of leave, if any.

(e) You understand and agree that, except as provided for in this Separation
Agreement, following the Scheduled Separation Date, you are not and will not be
eligible to receive any further payments or other benefits from Savient under
any incentive compensation plan, commission plan, bonus plan, severance plan, or
other plan, program, agreement, arrangement or policy of the Company and/or any
other Released Party and, additionally, that Savient and all of the other
Released Parties shall never be required to make any further payment or provide
any further benefit, for any reason whatsoever, to you or any other person on
your behalf regarding any claim, right or status you may have arising on or
before the Effective Date of this Separation Agreement (as defined in
Section 18(f), below).

 

3. Your Release of Claims and Covenant Not to Sue.

(a) In exchange for Savient providing you with the payments and other benefits
described in this Separation Agreement, you, on behalf of yourself, your heirs,
executors, personal representatives, administrators, agents and assigns, hereby
fully, forever, irrevocably and unconditionally release, remise and discharge
all waivable claims, charges, complaints, demands, actions, causes of action,
suits, rights, debts, sums of money, costs, accounts, reckonings, covenants,
contracts, agreements, promises, doings, omissions, damages, executions,
obligations, liabilities, and expenses, including attorney’s fees and costs, of
every kind and nature (collectively, the “Claims” as used throughout this
Separation Agreement), whether real or perceived, accrued or unaccrued,

 

Confidential Separation Agreement and General Release   Page 3



--------------------------------------------------------------------------------

liquidated or contingent, and now known or unknown, which you or your heirs,
executors, personal representatives, administrators, agents and assigns ever
had, now has or may hereafter claim to have by reason of any matter, cause or
thing whatsoever against the Company, its affiliated and related companies, all
of its and their employee benefit plans and trustees, fiduciaries,
administrators, sponsors and parties-in-interest of those plans, all of its and
their past and present employees, managers, directors, officers, administrators,
shareholders, members, investors, agents, attorneys, insurers, re-insurers and
contractors acting in any capacity whatsoever, and all of its and their
respective predecessors, heirs, personal representatives, successors and assigns
(collectively, the “Released Parties” as used throughout this Separation
Agreement), (i) based on, related to, or arising from any event that has
occurred before you sign this Separation Agreement; (ii) related to or arising
out of or in any way concerning your employment with the Company, the terms,
conditions or privileges of your employment with the Company, or the termination
of your employment by the Company; and/or (iii) related to or arising under any
policy, agreement, understanding or promise, written or oral, formal or
informal, between the Company and you existing as of the Effective Date,
including, but not limited to the Employment Agreement. This release includes,
without limitation, all claims based on, related to, or arising from any and all
violations and/or alleged violations of federal, state or local human rights,
fair employment practices and/or other laws by any of the Released Parties for
any reason and under any legal theory including, but not limited to, Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 200(e), et seq. (“Title VII”), the
Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”), the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”), the Older
Worker Benefits Protection Act, 29 U.S.C. § 626(f), et seq. (“OWBPA”), the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. 1001, et
seq. (“ERISA”), the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§ 2101, et seq. (“WARN”), the Civil Rights Act of 1991, 42 U.S.C. §§ 1981, 1983,
1985, 1986 and 1988, the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq.
(“FMLA”), the Fair Labor Standards Act, 29 U.S.C. § 215(a)(3), et seq. (“FLSA”),
the Equal Pay Act of 1963, 29 U.S.C. § 206, et seq. (“EPA”), the Lilly Ledbetter
Fair Pay Act of 2010, H.R. 11 (“Fair Pay Act”), the Genetic Information
Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff, et seq. (“GINA”), the
Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. § 1161, et seq.
(“COBRA”), the Occupational Safety and Health Act, 29 U.S.C. 651, et seq.
(“OSHA”), the Sarbanes-Oxley Act of 2002, 15 U.S.C. § 7201, et seq., the Fair
Credit Reporting Act, 15 U.S.C. 1681, et seq. (“FCRA”), the National Labor
Relations Act, 29 U.S.C. § 151, et seq. (“NLRA”), the Labor Management Relations
Act, 29 U.S.C. §§ 141–187, et seq. (“NLRA”), the Uniformed Services Employment
and Reemployment Rights Act of 1994, 38 U.S.C. § 4301, et seq. (“USERRA”), the
New Jersey Law Against Discrimination, N.J.S.A. 10:5-12, et seq. (“NJLAD”), the
New Jersey Discrimination in Wages Law, N.J.S.A. 34:11-56.2, et seq., the New
Jersey Family Leave Act, N.J.S.A. 34:11B-1, et seq. (“NJFLA”), the New Jersey
Temporary Disability Benefits and Family Leave Insurance Law, N.J.S.A. 43:21-25,
et seq., the New Jersey Civil Rights Act, N.J.S.A. 10:6-1, et seq. (“NJCRA”),
the New Jersey Conscientious Employee Protection Act, N.J.S.A. 34:19-1, et seq.
(“CEPA”), the New Jersey Wage Payment Act, N.J.S.A. 34:11-4.1, et seq., the New
Jersey Workers’ Compensation Act, N.J.S.A. 34:15-1, et seq., the New Jersey Wage
and Hour Law, N.J.S.A. 34:11-56a, et seq., the New Jersey Millville Dallas
Airmotive Plant Job Loss Act, N.J.S.A. 34:21-1, et seq., the New Jersey Fair
Credit Reporting Act, N.J.S.A. 56:28-1, et seq. (“NJFCRA”), and all other
federal, state or local laws, statutes, regulations, rules, ordinances, or
orders, as they may be amended, as well all claims for breach of implied or
express contract, breach of promise, breach of the covenant of good faith and
fair dealing, misrepresentation, negligence, fraud, estoppel, defamation, libel,
misrepresentation, intentional infliction of emotional distress, violation of
public

 

Confidential Separation Agreement and General Release   Page 4



--------------------------------------------------------------------------------

policy, wrongful, retaliatory or constructive discharge, assault, battery, false
imprisonment, negligence, and all other claims or torts arising under any
federal, state, or local law, regulation, ordinance or judicial decision, or
under the United States and New Jersey Constitutions.

(b) You understand that the laws described above give you important remedies
that relate to claims that you have or may have arising out of or in connection
with your employment with, or separation from employment from, the Company and
agree that you are freely and voluntarily giving up those remedies and claims.
By signing this Separation Agreement, you agree that you have unconditionally
waived the right to proceed with discovery concerning any released claim in any
future litigation with any Released Party, if any. You also agree that the
release pursuant to this Section 3 includes all claims for equitable or other
relief, attorney’s fees, and other fees and costs incurred up to the date you
sign this Separation Agreement for any reason (other than the payment of
attorney’s fees described in the next sentence). The Company shall reimburse you
for the reasonable attorney’s fees and expenses actually incurred by you in the
negotiation of this Separation Agreement, up to a maximum amount of Fifteen
Thousand Dollars ($15,000). The payment of such amount shall be governed by the
terms of Section 16, provided that the Company shall provide reimbursement of
such fees to you within thirty (30) days following receipt of the invoice
evidencing such fees.

(c) You represent and warrant that: (i) you are the lawful owner of all claims
released through this Separation Agreement; (ii) you have the beneficial
interest in the payment that you will receive under this Separation Agreement;
(iii) you have not assigned, and will not assign, any interest in any claim
released through this Separation Agreement; (iv) you have not filed, and are not
and have not been subject to, a voluntary or involuntary bankruptcy petition in
the past three (3) years; (v) you are not a debtor in any pending bankruptcy
case; (vi) no receiver, bankruptcy trustee or other third party may assert a
right to any claim released through this Separation Agreement or the payment
tendered or to be tendered under this Separation Agreement. You agree that the
foregoing representations and warranties shall survive the execution,
performance and consummation or termination of this Separation Agreement. You
further agree that you will fully indemnify and hold the Released Parties
harmless to the extent any of the foregoing representations and warranties is or
becomes untrue for any claims or damages, including attorneys’ fees, fines,
costs, liquidated damages and punitive damages, asserted or awarded against any
of the Released Parties and, should it be determined that any bankruptcy trustee
or other third party has a right to the payment made to you under this
Separation Agreement, you immediately will return to Savient an amount
equivalent to the full value of your Severance Amount.

(d) You warrant that you do not have any complaint, charge or grievance against
any Released Party pending before any federal, state or local court or
administrative agency, labor board or arbitration panel. Except as specifically
provided in Section 4 below, you further agree not to file a lawsuit of any type
against any of the Released Parties in any court of the United States or any
state or local governmental subdivision thereof, or with any arbitration panel
or labor board, concerning any claim, demand, issue or cause of action released
through this Separation Agreement. Should you file a lawsuit of any type with
any court, labor board or arbitration panel concerning any claim, demand, issue,
or cause of action waived through this Separation Agreement and not specifically
excluded as described in Section 4 and its subparagraphs below, you agree that
you will be responsible to pay the legal fees and costs that the Released
Parties incur defending that lawsuit.

 

Confidential Separation Agreement and General Release   Page 5



--------------------------------------------------------------------------------

Further, you agree that nothing in this Separation Agreement shall limit the
right of a court, labor board or arbitration panel to determine, in its sole
discretion, that the Released Parties are entitled to restitution, recoupment or
set off of any monies paid should the release of any claims under this
Separation Agreement subsequently be found to be invalid.

 

4. Exclusions from Release of Claims and Covenant Not to Sue.

(a) The parties understand and agree that nothing in this Separation Agreement
limits your right to bring an action to enforce the terms of this Separation
Agreement.

(b) The parties understand and agree that the Release contained in Section 3 and
its subparagraphs above does not include a waiver of any claims which cannot be
waived by law and does not include a waiver of any vested rights you may have in
any existing Company 401(k) plan or Company retirement plan or Company benefit
plan, nor will it preclude you from purchasing continuation health benefits
coverage for yourself and/or your dependents under the Company’s continuation
health benefits policies to the extent you and your dependents are otherwise
eligible and for the period provided by law under COBRA.

(c) The parties understand and agree that this Separation Agreement does not
limit any statutory rights you may have to bring an action to challenge the
terms of this Separation Agreement or contest the validity of the release
contained in this Separation Agreement under the ADEA or the OWBPA.

(d) The parties understand and agree that nothing in this Separation Agreement
prevents you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission (“EEOC”), the National Labor
Relations Board (“NLRB”), or any similar state or local fair employment
practices agency or labor board. However, you understand that by signing this
Separation Agreement, you are expressly waiving your right to any individual
monetary award, injunctive relief, or other recovery for any alleged personal
injury or other harm should any federal, state or local administrative agency or
labor board pursue any claims on your behalf arising out of or relating to your
employment with and/or separation from employment from any Released Party. You
also understand that by signing this Separation Agreement you will waive any
right you have or had to bring a lawsuit or obtain an individual recovery if an
administrative agency or labor board pursues a claim against any of the Released
Parties based on any actions taken by any of them up to the date you sign this
Separation Agreement and, should you be awarded money damages or any other
remuneration or relief, you agree that you are hereby unconditionally assigning
to the Company any right or interest you have to receive the same.

(e) The parties understand and agree that nothing in this Separation Agreement
prohibits you from filing a claim to collect any unemployment compensation
benefits available to you under applicable state unemployment insurance
compensation law or from collecting any award of benefits granted to you in
accordance with that law.

 

5. Company Release of Claims.

The Company, on behalf of itself, its affiliated and related companies, all of
its and their present officers and directors, and all of its and their
respective successors and assigns (collectively,

 

Confidential Separation Agreement and General Release   Page 6



--------------------------------------------------------------------------------

the “Company Releasors”) hereby fully, forever, irrevocably and unconditionally
releases, remises and discharges you from any and all Claims which any of the
Company Releasors ever had, now has or may hereafter claim to have by reason of
any matter, cause or thing whatsoever: (i) arising from the beginning of time up
to the date the Company executes this Separation Agreement under common law,
contract, implied contract, public policy, tort, or any federal, state or local
statute, constitution, law or regulation; (ii) related to or arising out of your
hiring, employment or cessation of employment with the Company; and/or
(iii) related to or arising under any policy, agreement, understanding or
promise, written or oral, formal or informal, between the Company and you
existing as of the Effective Date, including, but not limited to, the Employment
Agreement (other than the Ongoing Obligations). The Company, on behalf of the
Company Releasors, further covenants and agrees not to institute any suit or
action, at law, equity, or otherwise, in any federal or state court, before any
federal, state or local administrative agency or before any tribunal, public or
private, relating to or arising from such Claims released through Section 5 of
this Separation Agreement. This Section 5 does not waive or attempt to waive
(1) any claims that the Company or any of the other Company Releasors may have
against you which are based upon acts or omissions by you that involve willful
misconduct, fraud, theft or other illegal conduct by you; (2) any claims that
cannot legally be waived; (3) any claims the Company or any of the other Company
Releasors may have under this Separation Agreement; or (4) any claims relating
to the enforcement of the Ongoing Obligations.

 

6. Admission of Liability.

This Separation Agreement shall not in any way be deemed or construed as an
admission of liability or wrongdoing on the part of you or the Company or any of
the Released Parties, nor shall be admissible as evidence in any proceeding
other than for the enforcement of this Agreement. You understand that the
Released Parties specifically deny that they have violated any federal, state or
local law or ordinance or any right or obligation that they owe or might have
owed to you at any time and maintain that they have at all times treated you in
a fair, lawful, non-discriminatory and non-retaliatory manner.

 

7. Payment to be Provided to You in Exchange for Your Release.

(a) In exchange for and in consideration of your promises set forth in this
Separation Agreement (including, without limitation, your agreement to comply
with the Ongoing Obligations), and contingent upon your execution of and
compliance with the terms and conditions set forth in this Separation Agreement,
including the Company’s receipt from you of a signed, effective, unrevoked
original of this Separation Agreement, and provided further that, as of the
Effective Date of this Separation Agreement, you have not engaged in any acts or
omissions that would constitute a basis for you to be terminated for Cause (as
such term is defined in the Employment Agreement, excepting item (e) of such
definition), the Company agrees to provide you with the following payment on
behalf of all Released Parties:

1. A total gross amount of Two Hundred and Seventy Five Thousand Dollars and
00/100 Dollars ($275,000.00), less all applicable federal, state and local
employment and income taxes and other required or elected withholdings, which
represents the unpaid portion of your Cash Retention Award (as defined in the
Employment Agreement) (the

 

Confidential Separation Agreement and General Release   Page 7



--------------------------------------------------------------------------------

“Cash Retention Award”). Subject to the terms of this Separation Agreement, this
amount shall be tendered to you in a single lump sum on the first (1st) business
day following the Effective Date.

 

8. Additional Payments and Benefits Subject to Supplemental Release.

(a) In exchange for and in consideration of your promises set forth in this
Separation Agreement, and contingent upon (i) your execution of and compliance
with the terms and conditions set forth in this Separation Agreement, including
the Company’s receipt from you of a signed, effective, unrevoked original of
this Separation Agreement and (ii) the Company’s receipt from you, by the
Scheduled Separation Date, of hard-copy proof of all eligible reimbursable
out-of-pocket expenses and provided that you have not engaged in any acts or
omissions prior to the Scheduled Separation Date that would constitute a basis
for you to be terminated for Cause (as such term is defined in the Employment
Agreement, excepting item (e) of such definition), and provided further that the
supplemental release of claims provided to you simultaneously with this
Separation Agreement (the “Supplemental Release”) (a copy of which is attached
hereto as Exhibit B), is executed by you and returned to the Company on (or
within five (5) business days after) the Scheduled Separation Date (and not
revoked by you pursuant to its terms), the Company agrees to provide you with
the following additional payments and benefits on behalf of all Released
Parties:

1. A total gross amount of One Million Two Hundred and Thirty Seven Thousand and
Five Hundred and 00/100 Dollars ($1,237,500.00), less all applicable federal,
state and local employment and income taxes and other required or elected
withholdings, which represents one and a half (1.5) times your gross annual base
salary in effect on your Scheduled Separation Date plus one and a half
(1.5) times your gross Target Annual Bonus established for 2013 (together, the
“Severance Amount”). Pursuant to the terms of your Employment Agreement, the
Severance Amount shall be tendered to you as follows:

(i) Ninety percent (90%) of the Severance Amount, equivalent to the total gross
amount of One Million One Hundred and Thirteen Thousand and Seven Hundred and
Fifty and 00/100 Dollars ($1,113,750.00) shall be paid in substantially equal
installments over a period of eighteen (18) consecutive months, with the first
installment being tendered as soon as administratively practicable following the
Effective Date of this Separation Agreement, subject to Section 16; and
subsequent installments tendered thereafter on the Company’s successive,
regularly-scheduled paydates during the eighteen (18) month period until paid in
full; and

(ii) Provided you abide the requirements against competition set forth in
Paragraph 13.3 of the Employment Agreement through the date that is six
(6) months following the Scheduled Separation Date, ten percent (10%) of the
Severance Amount, equivalent to the total gross amount of One Hundred Twenty
Three Thousand and Seven Hundred and Fifty and 00/100 Dollars ($123,750.00),
shall be paid in one lump sum on the first regularly scheduled payroll date
following the expiration of the six (6) month period following the Scheduled
Separation Date.

 

Confidential Separation Agreement and General Release   Page 8



--------------------------------------------------------------------------------

2. Savient will provide you with a continuation of the welfare benefits of
health care, life and accidental death and dismemberment, and disability
insurance coverage (or if continuation under Savient’s current plans is not
allowed, then provision at Savient’s expense but subject to payment by you of
those payments which you would have been obligated to make under the Savient’s
plan, of substantially similar welfare benefits from one or more third party
providers) for a period of twenty four (24) months following the Scheduled
Separation Date. Such benefits (or payments in lieu thereof) shall be provided
or paid in accordance with Savient’s regular payroll practice applicable to such
benefits. These benefits shall be provided to you at the same coverage level as
in effect as of the Scheduled Separation Date, and at the same premium cost to
you which was paid by you at the time such benefits were provided. However, in
the event the premium cost and/or level of coverage shall change for all
employees of Savient, or for management employees with respect to supplemental
benefits, the cost and/or coverage level, likewise, shall change for you in a
corresponding manner. The continuation of these welfare benefits shall be
discontinued if prior to the expiration of the twenty four (24) month period,
you have available substantially similar benefits at a comparable cost to you
from a subsequent employer, as determined by Savient’s Board of Directors or
Compensation Committee (the “Insurance Continuation”).

3. Notwithstanding anything to the contrary in the Employment Agreement, any
equity plan or award agreement, any of your outstanding equity awards that are,
by their terms, scheduled to vest on your Scheduled Separation Date (including
by reason of your termination of employment pursuant to the terms of the
Employment Agreement in the absence of this Separation Agreement) shall instead,
subject to your compliance with the Ongoing Obligations, become fully vested and
exercisable, as applicable, and all restrictions to which such awards may be
subject shall immediately lapse, in each case on the first anniversary following
your Scheduled Separation Date (the “Equity Acceleration”). All options vested
prior to the Scheduled Separation Date shall remain exercisable for a period of
twelve months after the Scheduled Separation Date (but in no event shall be
exercisable after the date that is ten years after the option’s date of
grant). All options that will vest on the first anniversary following your
Scheduled Separation Date in accordance with this Section 8(a)(3) shall remain
exercisable for a period of thirteen months after the Scheduled Separation Date
(but in no event shall be exercisable after the date that is ten years after the
option’s date of grant). Any outstanding equity awards that do not vest in
accordance with this Section 8(a)(3) shall immediately terminate and be
forfeited on your Scheduled Separation Date or, to the extent such vesting is
subject to your compliance with the Ongoing Obligations, on determination by the
Board that you have violated such obligations.

4. Savient will reimburse you or, at your election, pay to a third party
provider for outplacement and career transition services of your own choosing
and obtained by you, up to an amount not to exceed the total gross amount of One
Hundred Thousand and 00/100 Dollars ($100,000) following the accrual and
performance of such services over a period of twelve (12) months following the
Scheduled Separation Date (the “Outplacement Services Benefit”). You understand
that in no event shall such Outplacement Services Benefit be advanced and that
proof of the performance and accrual of such services, in the

 

Confidential Separation Agreement and General Release   Page 9



--------------------------------------------------------------------------------

form of a monthly invoice, must be submitted to the Company as a condition
precedent to any such payments and the Company shall provide reimbursement of
such payments to you within thirty (30) days following receipt of such invoice.
The Outplacement Services Benefit will be tendered subject to all applicable
income and employment taxes and other required or elected withholdings.

(b) You agree that the Severance Amount, the Equity Acceleration, the Insurance
Continuation, the Cash Retention Award, and the Outplacement Services Benefit
afforded to you through this Separation Agreement, each individually and
together, constitute good and adequate consideration in exchange for your
promises herein.

(c) The Company agrees to execute the Supplemental Release on (or within five
(5) business days after) the Scheduled Separation Date. In the event that the
Company does not execute the Supplemental Release at such time, you shall still
be provided the additional payments and benefits as described above in this
Section 8.

 

9. No Reliance Upon Verbal Representations.

You agree that no promises, statements or inducements have been made which
caused you to sign this Separation Agreement other than those expressly stated
in writing within this Separation Agreement. You also agree that you have signed
this Separation Agreement with full knowledge of all rights that you may have,
and you hereby assume the risk of any facts presently unknown to you or any
mistake in fact.

 

10. No Right or Guarantee to Re-Employment or Reinstatement.

You agree that the Released Parties have not in any way guaranteed that you will
be recalled, rehired, reinstated or in any way retained by the Company. You also
agree that the Company and all of its related and affiliated companies have no
obligation, contractual or otherwise, to consider any employment application you
submit or to hire, rehire, retain, reinstate, reemploy or consider you for hire,
rehire, retention, reinstatement or reemployment, now or ever in the future,
either directly or indirectly, on a full-time, part-time, or temporary basis or
as an independent contractor or consultant.

 

11. Reference-Related Communications.

(a) You agree that, should you or any prospective employer for you desire that
Savient engage in any reference-related communications, you will direct such
inquiries exclusively to Savient’s Human Resources Department for confirmation
only of your: (i) dates of employment; and (ii) employment position. You also
agree that, except for the Company’s verbal confirmation of your dates of
employment and position title as expressly set forth above, the Released Parties
will have no obligation whatsoever to engage in any reference-related
communications with your past, existing or prospective employers unless
compelled by a court order or other legal process.

(b) Notwithstanding the foregoing, you understand and agree that the Released
Parties will remain free to internally communicate, to those with a business
need to know, any and all information concerning your employment history with
the Company.

 

Confidential Separation Agreement and General Release   Page 10



--------------------------------------------------------------------------------

12. Continuing Obligation Not to Use Any Proprietary Information; Return of All
Proprietary Information and Other Company Property; and Reconciliation of
Corporate Credit Card Account.

(a) You acknowledge and agree that all Proprietary Information belonging to the
Company and/or the other Released Parties, as more specifically defined within
your Proprietary Information Agreement, which definition you agree is
incorporated herein by reference, whether such information is in tangible form
or otherwise, including all documents and records, whether printed, typed,
handwritten, videotaped, transmitted or transcribed on data files or on any
other type of media, and whether or not labeled or identified as confidential
and/or proprietary, made or compiled by you or made available to you during the
period of your employment with the Company, is and remains the sole property of
the Company and the Released Parties.

(b) You agree that you have an obligation to and warrant that you have returned
or will return, as of Savient’s close of business on the Scheduled Separation
Date, all originals and all copies of all documents and records made or compiled
by you and/or made available to you or provided to you during the period of your
employment with Savient that contain Proprietary Information belonging to the
Company and/or any of the Released Parties, whether printed, typed, handwritten,
videotaped, transmitted or transcribed on data files or on any other type of
media and whether or not labeled or identified as confidential, proprietary or
trade secret. You further warrant that you have not, and will not, directly or
indirectly, at any time, now or ever in the future, download, print, copy,
electronically transmit, disclose, release or retain any such information for
your own personal use or any other purposes for your own benefit or the benefit
of any third party.

(c) In addition to returning all originals and copies (in whatever format) of
all Proprietary Information belonging to the Company and/or any of the Released
Parties, you agree that you have an obligation to and warrant that you have
returned or will return, as of the Scheduled Separation Date, all other Savient
property and materials including, but not limited to, credit cards, calling
cards, keys, keyfobs, identification badges, files, records, product samples,
marketing materials, computer disks, laptop computers, tablets, printers,
accessories for laptop computer and other technology (e.g. power cords, mouse,
etc.), personal digital assistants, pagers, cellular telephones and Company
cars.

(d) To the extent that you transferred any Proprietary Information belonging to
the Company and/or any of the Released Parties to any personal computer
equipment or other personal electronic storage devices, you warrant that you
have returned or will return, as of the Scheduled Separation Date, a true and
correct electronic copy of the same to the Company and have otherwise properly
disposed of such materials and fully deleted, appropriately removed and purged
all electronic copies of the same from your personal computer equipment or other
personal electronic devices in a manner reasonably performed to effectively
prevent the disclosure to any third parties of any sensitive personal data
and/or other Proprietary Information belonging to the Company.

 

13. Cooperation and Non-Disparagement.

(a) You agree that, during the Notice Period and thereafter, you shall cooperate
reasonably and in good faith with the Company as may be necessary to respond to
any inquiries or

 

Confidential Separation Agreement and General Release   Page 11



--------------------------------------------------------------------------------

requests for information that may arise with respect to matters that you were
responsible for or involved with during your employment with Savient. You
further agree to cooperate reasonably and in good faith with the Released
Parties in connection with any (a) defense, prosecution or investigation
concerning any actual or potential litigation or administrative proceeding that
involves the Company or any of its then-current or former officers, directors,
employees or agents and in which you may be involved as a party, non-party or
witness, or (b) audit, investigation or review by an federal, state or local
regulatory or quasi-regulatory, or self-governing authority, or any internal
investigation by or on behalf of the Company relating to such events or
occurrences about which you may have knowledge or information. Your cooperation
shall include, but not be limited to, being reasonably available to meet and
speak with officers and employees of the Company, at reasonable times and
locations, executing accurate and truthful documents including declarations,
testifying in connection with any and all legal proceedings at the request of
the Company and without the need for a subpoena, and taking such other actions
as may reasonably be requested by the Company and/or its counsel to effectuate
the foregoing. The Company will reimburse you for all reasonable and documented
out-of-pocket expenses, including travel, hotel and meal or similar expenses,
incurred in connection with providing your cooperation under this Section 13 in
accordance with the Company’s reimbursement policy, as may be in effect from
time to time, or for which you have obtained prior approval from the Company .
Additionally, in the event that you provide your cooperation pursuant to this
Section 13 at any time following the Scheduled Separation Date, the Company
shall reimburse you for actual time spent at a rate of $240.00 per hour. It is
expected that you will be asked to provide your cooperation for a minimum of
five (5) hours per month and a maximum of ten (10) hours per month during the
one year period following your Scheduled Separation Date.

(b) You represent and warrant that you have not, and agree that you will not,
now or in the future, publicly or privately, make or publish, or cause to be
made, any statement, observation or opinion, or communicate any information
(whether oral or written, directly or indirectly) to any third party that
(a) the Company or any of the other Released Parties engaged in any wrongful,
unlawful or improper conduct, whether relating to your employment with the
Company (or the conclusion thereof), the business or operations of the Company
or any of the Released Parties, or otherwise; or (b) disparages, impugns or in
any way reflects adversely upon the conduct, operations, financial condition,
plans, business practices, policies or procedures of any of the Released
Parties, including without limitation, any false, disparaging or defamatory
statements to any media outlet, industry group, financial institution or current
or former employee, consultant, client or customer regarding the Company or any
of the other Released Parties or their business affairs.

(c) The Company will instruct its officers and directors not to make or publish,
or cause to be made, any statement, observation or opinion, or communicate any
information (whether oral or written, directly or indirectly) to any third party
that disparages, impugns or in any way reflects adversely upon you or your
business reputation.

(d) Nothing in subparagraphs 13(b) or (c) above shall preclude any party from
providing truthful testimony in response to legal subpoena or as required by
law, provided that such party gives the other party notice of such subpoena and
reasonably cooperates with the other party in any action he or it may bring to
limit or restrict the scope of the disclosure.

 

Confidential Separation Agreement and General Release   Page 12



--------------------------------------------------------------------------------

(e) The parties agree that your obligations contained in this Section 13 are
contingent upon the Company not being in breach of its payment obligations under
Sections 7(a)(1) and 13(a) (with respect to the cooperation obligations) of this
Separation Agreement.

 

14. Non-Competition and Non-Solicitation.

(a) You acknowledge that: (i) the business of the Company is intensely
competitive and that your employment by the Company has required and, during the
Notice Period, will continue to require that you have access to, and knowledge
of, confidential information of the Company, including, but not limited to,
business plans, operational methods, operating performance statistics and data,
financial information and projections, technical processes and data, marketing
techniques and materials, product development plans, research and development,
lists of clients, customers or business partners, interests and needs of clients
or customers, business plans and policies, overhead and cost information, profit
margins, plans for acquisition or disposition of assets, products or
investments, expansion plans, financial status and plans, computer software
applications and other programs, source codes, object codes, processes,
formulas, designs, ideas, concepts, models, methods, pricing policies or
methods, personnel information and other trade secrets (the “Confidential
Information”); (ii) the direct and indirect disclosure of any such Confidential
Information to existing or potential competitors of the Company would place the
Company at a competitive disadvantage and would do serious damage, monetary or
otherwise, to the Company’s business; (iii) by your training, experience and
expertise, your services to the Company have been, and will continue to be,
extraordinary, special and unique; and (iv) the restrictive covenants set forth
below are reasonable and necessary to protect and preserve the value of the
Company’s business.

(b) You covenant and agree that prior to the Scheduled Separation Date and for a
one year period following the Scheduled Separation Date, you will not, directly
or indirectly, whether for your own account or for the account of any other
person, firm or entity, do any of the following, without the prior written
consent of the Company:

(i) directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
director, employee, consultant, partner, principal, member or stockholder with,
or take any actions to do any of the foregoing with, any business or
organization that engages in (A) the business of the development, marketing and
sale of biopharmaceutical products for the rheumatology therapeutic area related
to gout or (B) any other business in which the Company engaged or had plans to
engage during your last twelve (12) months of employment with the Company (each,
a “Competitive Business”), in each case, anywhere in the Restricted Territory.
For purposes of this Separation Agreement, the “Restricted Territory” shall be
defined as the United States or any other geographic area in the world in which
the Company engaged or had plans to engage in business during the last twelve
(12) months of your employment with the Company;

(ii) interfere or attempt to interfere with any transaction, agreement,
prospective agreement, business opportunity or business relationship of the
Company;

(iii) solicit or attempt to solicit from any customer or client who was doing
business with the Company during the last twelve (12) months of your employment
with the

 

Confidential Separation Agreement and General Release   Page 13



--------------------------------------------------------------------------------

Company any business of the same or of a similar nature to the business of the
Company with such customer or client; or

(iv) undertake any action to induce any customer or client of the Company to
discontinue any part of its business with the Company or otherwise interfere
with the Company’s relationship with any person, firm or entity, including any
person who at any time during your employment was an employee, contractor,
consultant, supplier, service provider, client or customer of the Company.

Notwithstanding anything to the contrary in this Separation Agreement, you may,
directly or indirectly, own, solely as an investment, securities of any person
engaged in a Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if you (A) are not a
controlling person of, or a member of a group which controls, such person, and
(B) do not, directly or indirectly, own three percent (3%) or more of any class
of securities of such person.

(c) You hereby acknowledge and agree that (notwithstanding anything to the
contrary set forth in the Employment Agreement) the covenant against soliciting
employees of the Company set forth in Article 13 of your Employment Agreement
shall extend until the first anniversary of your Scheduled Separation Date.

(d) The parties agree that your obligations contained in this Section 14 are
contingent upon the Company not being in breach of this Separation Agreement.

 

15. Responsibility for Taxes.

You acknowledge and agree that you will be solely responsible for all of your
own tax liabilities, including without limitation, income, employment, social
security, or other taxes, which may result from the payment or provision of the
Severance Amount, the Equity Acceleration, the Insurance Continuation, the Cash
Retention Award and the Outplacement Services Benefit to you under this
Separation Agreement. Additionally, you agree that the Released Parties shall
not be required to pay any further sum to you, even if your tax or withholding
consequences are not foreseeable to you at the time that you sign this
Separation Agreement or are ultimately assessed in a manner which you do not
anticipate at the time you sign this Separation Agreement. You acknowledge and
agree that you have not been provided any advice by any of the Released Parties
regarding the tax or withholding consequences of any consideration under this
Separation Agreement pursuant to any federal, state, local or other income or
employment, social security, or other tax or withholding laws or regulations.

 

16. Compliance with IRS Code 409A.

Although Savient makes no guarantee with respect to the treatment of payments or
benefits under this Separation Agreement and shall not be responsible in any
event with regard to the Agreement’s compliance with Section 409A, you and
Savient agree that the payment terms for the Severance Amount, the Equity
Acceleration, the Insurance Continuation, and the Cash Retention Award contained
within this Separation Agreement are intended to comply or be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended and any
regulations or official

 

Confidential Separation Agreement and General Release   Page 14



--------------------------------------------------------------------------------

guidance relating thereto (collectively, “Section 409A”). Accordingly, to the
maximum extent permitted, this Separation Agreement shall be interpreted and
administered to be in compliance with Section 409A. Notwithstanding anything
contained herein to the contrary, you will not be considered to have terminated
employment with Savient for purposes of any payments under this Separation
Agreement which are subject to Section 409A until you have incurred a
“separation from service” from Savient within the meaning of Section 409A. Each
amount to be paid or benefit to be provided under this Separation Agreement will
be construed as a separate identified payment for purposes of Section 409A. If,
as of the Scheduled Separation Date you are not a “specified employee” (within
the meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in this Separation Agreement. If,
as of the Scheduled Separation Date, you are a “specified employee” (within the
meaning of Section 409A), then: (1) Each installment of the payments and
benefits due under this Separation Agreement, that, in accordance with the dates
and terms set forth herein, will in all circumstances, regardless of when the
separation from service occurs, be paid within the Short-Term Deferral Period
(as defined under Section 409A) shall be treated as a short-term deferral within
the meaning of Treasury Regulation § 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A and shall be paid at the time and in the manner
set forth in this Agreement; and (2) each installment of the payments and
benefits due under this Separation Agreement that is not described in clause
(1), above, and that would, absent this subsection, be paid within the six-month
period following your “separation from service” from the Company shall not be
paid until the date that is six months and one day after such separation from
service (or, if earlier, your death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following your separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation §
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last day of your
second taxable year following his taxable year in which the separation from
service occurs. To the extent required to avoid an accelerated or additional tax
under Section 409A, (i) amounts reimbursable to you shall be paid to you on or
before the last day of the year following the year in which the expense was
incurred and the amount of expenses eligible for reimbursement (and in kind
benefits provided to you) during one year may not affect amounts reimbursable or
provided in any subsequent year. Savient makes no representation that any or all
of the payments described in this Separation Agreement will be exempt from or
comply with Section 409A and makes no undertaking to preclude Section 409A from
applying to any such payment.

 

17. Successors and Assigns.

You understand and agree that you may not assign your obligations under this
Separation Agreement, and that it shall be binding upon you and your heirs,
administrators, representatives, executors, and successors. You acknowledge and
agree that this Separation Agreement shall be binding upon, and shall inure to
the benefit of, any Successor Company (as defined in the Employment Agreement).
Any such Successor Company shall be deemed substituted for all

 

Confidential Separation Agreement and General Release   Page 15



--------------------------------------------------------------------------------

purposes as the “Company” under the terms of this Separation Agreement. Except
as set forth above, this Agreement may not be assigned by the Company without
your consent.

 

18. Consultation with Counsel; Reasonable Time to Consider Separation Agreement
During Review Period; Knowing and Voluntary Acceptance of this Separation
Agreement; Right and Time to Revoke; and Effective Date.

(a) You acknowledge that, through this writing, Savient has advised you to
consult with an attorney of your own choosing before signing this Separation
Agreement, that the time afforded to you to consider the terms of this
Separation Agreement provides you with a full and fair opportunity to locate and
thoroughly discuss all aspects of your rights and this Separation Agreement with
an attorney to the extent you elect to do so, and that you have, in fact, so
consulted an attorney or knowingly waived the right to consult an attorney.

(b) You understand and agree that you have a period of twenty-one (21) calendar
days following the date this Separation Agreement has been presented to you,
which date the parties acknowledge is June 28, 2013, to consider whether to sign
this Separation Agreement (the “Review Period”). You understand that you may use
as much of the Review Period as you wish before signing this Separation
Agreement and that you may use all of the Review Period. You agree that any
material or immaterial changes to this Separation Agreement will not restart the
running of the Review Period and that your right to accept the terms and
benefits of this Separation Agreement will not extend beyond the expiration of
the Review Period.

(c ) You understand and agree that you may elect to accept this Separation
Agreement prior to the expiration of the Review Period by sending a signed,
dated and notarized original to Savient’s President & Chief Business Officer,
Philip K. Yachmetz (“Mr. Yachmetz”), by hand-delivery, first class U.S. mail,
certified mail, or overnight mail to Savient Pharmaceuticals, Inc., 400 Crossing
Blvd., 3rd Floor, Bridgewater, New Jersey 08807, postmarked no later than the
close of business on the last day of the Review Period. To the extent that you
sign this Separation Agreement and return it to the Company by the expiration of
the Review Period, you warrant that you have voluntarily and knowingly waived
the remainder of the Review Period and that your decision to accept a shortened
period of time was not induced by any of the Released Parties through fraud or
misrepresentation.

(d) By signing this Separation Agreement, you warrant that you have carefully
read and fully understand all of the terms and provisions of this Separation
Agreement, you are physically and emotionally competent and of sound mind to
execute this Separation Agreement, and that you are knowingly and voluntarily
signing this Separation Agreement of your own free will, act and deed. You
further warrant that you have made such investigation of the facts pertaining to
this Separation Agreement and all matters contained herein as you deem
necessary, desirable and appropriate, and agree that the Release provided for
herein shall remain in all respects effective and enforceable and not subject to
termination or rescission following the Effective Date of this Separation
Agreement by reason of any later discovery of new, different or additional
facts.

(e) You understand that, following your execution of the Separation Agreement,
you will have an additional period of seven (7) calendar days to revoke your
acceptance of this

 

Confidential Separation Agreement and General Release   Page 16



--------------------------------------------------------------------------------

Separation Agreement by delivering written notification of any such revocation
to Mr. Yachmetz no later than the close of business on the seventh
(7th) calendar day after you sign it, except that if the seventh (7th) calendar
day after your signature falls on a Saturday, Sunday or holiday observed by
Savient, you will have until the conclusion of the next immediate business day
(the “Revocation Period”). Written notification of revocation may be delivered
by hand delivery, first class U.S. mail, certified mail or overnight mail sent
to Mr. Yachmetz c/o Savient Pharmaceuticals, Inc., 400 Crossing Blvd., 3rd
Floor, Bridgewater, New Jersey 08807, provided that such written notification of
revocation must be received by Mr. Yachmetz no later than the close of business
on the last day of the Revocation Period to be effective. If you timely revoke
this Separation Agreement during the Revocation Period, the Separation Agreement
will not be effective and enforceable and you will not receive the Severance
Amount and other payments and benefits described in Sections 7 and 8 above.

(f) The “Effective Date” used throughout this Separation Agreement means the
first (1st) calendar day after the Revocation Period expires, on which date the
terms of this Separation Agreement shall be fully effective and enforceable
provided that you have not timely served a notice of revocation upon the Company
prior to that date.

 

19. Governing Law and Venue.

This Separation Agreement shall in all respects be interpreted, enforced and
governed under the laws of the State of New Jersey, exclusive of any choice of
law rules. Any disputes concerning this Separation Agreement shall be brought
in, and the parties hereby consent to the personal jurisdiction of, the state
and federal courts of the State of New Jersey (to the extent that subject matter
jurisdiction exists only).

 

20. Severability.

The terms of this Separation Agreement are severable and shall be deemed to
consist of a series of separate covenants. Should any term of this Separation
Agreement be found, declared or determined to be void, illegal, invalid or
unenforceable by a court of competent jurisdiction, that term shall be modified
by the court to make it enforceable and/or severed from this Separation
Agreement but all other terms shall remain in full force and effect.

 

21. Proper Construction.

The language used in this Separation Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party.

 

Confidential Separation Agreement and General Release   Page 17



--------------------------------------------------------------------------------

22. Injunctive Relief.

The Company shall be entitled, in addition to any other right or remedy, to
injunctive relief enjoining or restraining Employee from any violation of
Sections 3, 11, 12, 13 or 14 of this Separation Agreement without posting a
bond. This Section 22 shall not, however, diminish the right of the Company to
claim and recover damages in addition to injunctive relief for any violations of
Sections 3, 11, 12, 13 or 14 of this Separation Agreement.

 

23. Amendments.

This Separation Agreement may be modified, altered or terminated only by an
express written agreement between the Company and you, which agreement must be
signed by you and a duly authorized representative of the Company, and expressly
reference and attach a copy of this Separation Agreement to be effective.

 

24. Waiver.

The failure of either party to this Release Agreement to enforce any of its
terms, provisions or covenants shall not be construed as a waiver of the same or
of the right of such party to enforce the same. Waiver by either party hereto of
any breach or default by the other party of any term or provision of this
Release Agreement shall not operate as a waiver of any other breach or default.

 

25. Beneficiaries.

To the extent allowed by law, any payments or benefits hereunder due to you at
the time of your death shall nonetheless be paid or provided and you may
designate one or more persons or entities as the primary and/or contingent
beneficiaries of any amounts to be received under this Separation Agreement.
Such designation must be in the form of a signed writing acceptable to the Board
of the Directors of the Company or its designee. You may make or change such
designation at any time. In the absence of such designation, the primary
beneficiaries for purposes of this Separation Agreement shall be your children.

 

26. Mitigation.

You shall not be obligated to seek other employment in mitigation of the amounts
payable or arrangements made under any provision of this Separation Agreement,
and the obtaining of any such other employment shall in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Separation Agreement.

 

27. Liability Insurance.

The Company will continue to cover you under officer, professional and other
appropriate liability insurance policies, as such policies are amended from time
to time, both during the term of this Separation Agreement and, while any
potential liability exists, after the termination of this Separation Agreement
in the same amount and to the same extent, if any, as the Company covers its
officers.

 

Confidential Separation Agreement and General Release   Page 18



--------------------------------------------------------------------------------

28. Entire Agreement.

This Separation Agreement comprises the entire agreement between you and the
Company and fully supersedes any and all prior agreements or understandings
between the parties pertaining to its subject matter. Notwithstanding the
foregoing, you understand and agree that this Separation Agreement does not
alter and shall not be construed as altering, modifying, and supplanting or in
any way changing or affecting the continued enforceability of: (i) your
Proprietary Information Agreement; (ii) the Statement of Savient’s Policy
Regarding Insider Information and Stock Trading and the Company’s Technology
Policy; and/or (iii) your obligations against competing with the Company,
against raiding or soliciting the Company’s employees, and requiring the
continued protection of the Company’s confidential and proprietary business
information as set forth in Article 13, “Confidentiality and Noncompetition”, of
your Employment Agreement (as revised by this Separation Agreement), all of
which you acknowledge remain fully effective and enforceable against you.
Furthermore, notwithstanding the foregoing, and except to the extent
specifically modified herein, this Separation Agreement shall not affect in any
form or manner the validity, and right and obligations of you and the Company
under any of your equity awards with the Company.

[Signature Page Follows]

 

Confidential Separation Agreement and General Release   Page 19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be forever legally bound hereby, the parties
have executed this Separation Agreement.

 

SAVIENT PHARMACEUTICALS, INC.     By:   /s/ Philip K. Yachmetz     Date:  

7/19/13

 

Philip K. Yachmetz

President & Chief Business Officer

        AGREED AND ACCEPTED:       /s/ Louis Ferrari     Date:  

7/23/13

  Louis Ferrari      

ACKNOWLEDGEMENT

 

STATE OF             New Jersey                                )       )    SS.:
COUNTY OF         Union                                         )   

 

On this 23rd day of July , 2013, before me, the subscriber, a notary public in
and for the above County and State, appeared Louis Ferrari, identified and known
to me to be the person described herein, who executed the foregoing Confidential
Separation Agreement and General Release, duly acknowledging to me that his
execution of same was knowing and voluntary and that he signed the same as his
own free act and deed for the uses and purposes therein mentioned.

IN WITNESS WHEREOF, I have hereunto set my hand and seal at Westfield, NJ, the
day and year aforesaid.

 

SEAL  

/s/ Matthew Hilliard

NOTARY PUBLIC

 

 

Confidential Separation Agreement and General Release   Page 20



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT B

SUPPLEMENTAL RELEASE OF CLAIMS

For good and valuable consideration, Louis Ferrari (“you”) and Savient
Pharmaceuticals, Inc. (“Savient” or the “Company”) (Savient and you, together,
the “Parties”) hereby agree to the terms of this Supplemental Release of Claims
(this “Supplemental Release”) pursuant to the attached Separation Agreement on
the dates indicated below.

 

  1. Your Release of Claims.

(a) In exchange for Savient providing you with the payments and other benefits
described in this Separation Agreement, including but not limited to the
payments and benefits described in Sections 7 and 8 thereof, you, on behalf of
yourself, your heirs, executors, personal representatives, administrators,
agents and assigns, hereby fully, forever, irrevocably and unconditionally
release, remise and discharge all Claims (as such term is defined in the
Separation Agreement), whether real or perceived, accrued or unaccrued,
liquidated or contingent, and now known or unknown, which you or your heirs,
executors, personal representatives, administrators, agents and assigns ever
had, now has or may hereafter claim to have by reason of any matter, cause or
thing whatsoever against the Company, its affiliated and related companies, all
of its and their employee benefit plans and trustees, fiduciaries,
administrators, sponsors and parties-in-interest of those plans, all of its and
their past and present employees, managers, directors, officers, administrators,
shareholders, members, investors, agents, attorneys, insurers, re-insurers and
contractors acting in any capacity whatsoever, and all of its and their
respective predecessors, heirs, personal representatives, successors and assigns
(collectively, the “Released Parties” as used throughout this Supplemental
Release ) (i) based on, related to, or arising from any event that has occurred
before you sign this Supplemental Release; (ii) related to or arising out of or
in any way concerning your employment with the Company, the terms, conditions or
privileges of your employment with the Company, or the termination of your
employment by the Company; and/or (iii) related to or arising under any policy,
agreement, understanding or promise, written or oral, formal or informal,
between the Company and you existing as of the Effective Date, including, but
not limited to the Employment Agreement. This release includes, without
limitation, all claims based on, related to, or arising from any and all
violations and/or alleged violations of federal, state or local human rights,
fair employment practices and/or other laws by any of the Released Parties for
any reason and under any legal theory including, but not limited to, Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 200(e), et seq. (“Title VII”), the
Americans with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”), the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA”), the Older
Worker Benefits Protection Act, 29 U.S.C. § 626(f), et seq. (“OWBPA”), the
Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. 1001, et
seq. (“ERISA”), the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§ 2101, et seq. (“WARN”), the Civil Rights Act of 1991, 42 U.S.C. §§ 1981, 1983,
1985, 1986 and 1988, the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq.
(“FMLA”), the Fair Labor Standards Act, 29 U.S.C. § 215(a)(3), et seq. (“FLSA”),
the Equal Pay Act of 1963, 29 U.S.C. § 206, et seq. (“EPA”), the Lilly Ledbetter
Fair Pay Act of 2010, H.R. 11 (“Fair Pay Act”), the Genetic Information
Nondiscrimination Act of 2008,

 

Page 1



--------------------------------------------------------------------------------

42 U.S.C. § 2000ff, et seq. (“GINA”), the Consolidated Omnibus Budget
Reconciliation Act, 29 U.S.C. § 1161, et seq. (“COBRA”), the Occupational Safety
and Health Act, 29 U.S.C. 651, et seq. (“OSHA”), the Sarbanes-Oxley Act of 2002,
15 U.S.C. § 7201, et seq., the Fair Credit Reporting Act, 15 U.S.C. 1681, et
seq. (“FCRA”), the National Labor Relations Act, 29 U.S.C. § 151, et seq.
(“NLRA”), the Labor Management Relations Act, 29 U.S.C. §§ 141–187, et seq.
(“NLRA”), the Uniformed Services Employment and Reemployment Rights Act of 1994,
38 U.S.C. § 4301, et seq. (“USERRA”), the New Jersey Law Against Discrimination,
N.J.S.A. 10:5-12, et seq. (“NJLAD”), the New Jersey Discrimination in Wages Law,
N.J.S.A. 34:11-56.2, et seq., the New Jersey Family Leave Act, N.J.S.A.
34:11B-1, et seq. (“NJFLA”), the New Jersey Temporary Disability Benefits and
Family Leave Insurance Law, N.J.S.A. 43:21-25, et seq., the New Jersey Civil
Rights Act, N.J.S.A. 10:6-1, et seq. (“NJCRA”), the New Jersey Conscientious
Employee Protection Act, N.J.S.A. 34:19-1, et seq. (“CEPA”), the New Jersey Wage
Payment Act, N.J.S.A. 34:11-4.1, et seq., the New Jersey Workers’ Compensation
Act, N.J.S.A. 34:15-1, et seq., the New Jersey Wage and Hour Law, N.J.S.A.
34:11-56a, et seq., the New Jersey Millville Dallas Airmotive Plant Job Loss
Act, N.J.S.A. 34:21-1, et seq., the New Jersey Fair Credit Reporting Act,
N.J.S.A. 56:28-1, et seq. (“NJFCRA”), and all other federal, state or local
laws, statutes, regulations, rules, ordinances, or orders, as they may be
amended, as well all claims for breach of implied or express contract, breach of
promise, breach of the covenant of good faith and fair dealing,
misrepresentation, negligence, fraud, estoppel, defamation, libel,
misrepresentation, intentional infliction of emotional distress, violation of
public policy, wrongful, retaliatory or constructive discharge, assault,
battery, false imprisonment, negligence, and all other claims or torts arising
under any federal, state, or local law, regulation, ordinance or judicial
decision, or under the United States and New Jersey Constitutions.

(b) You understand that the laws described above give you important remedies
that relate to claims that you have or may have arising out of or in connection
with your employment with, or separation from employment from, the Company and
agree that you are freely and voluntarily giving up those remedies and claims.
By signing this Supplemental Release, you agree that you have unconditionally
waived the right to proceed with discovery concerning any released claim in any
future litigation with any Released Party, if any. You also agree that the
release pursuant to this Section 1 includes all claims for equitable or other
relief, attorney’s fees, and other fees and costs incurred up to the date you
sign this Supplemental Release for any reason.

(c) You represent and warrant that: (i) you are the lawful owner of all claims
released through this Supplemental Release; (ii) you have the beneficial
interest in the payment that you will receive under this Supplemental Release;
(iii) you have not assigned, and will not assign, any interest in any claim
released through this Supplemental Release; (iv) you have not filed, and are not
and have not been subject to, a voluntary or involuntary bankruptcy petition in
the past three (3) years; (v) you are not a debtor in any pending bankruptcy
case; (vi) no receiver, bankruptcy trustee or other third party may assert a
right to any claim released through this Supplemental Release or the payment
tendered or to be tendered under this Supplemental Release. You agree that the
foregoing representations and warranties shall survive the execution,
performance and consummation or termination of this Supplemental Release. You
further agree that you will fully indemnify and hold the Released Parties
harmless to the extent any of the foregoing representations and warranties is or
becomes untrue for any claims or damages, including attorneys’ fees, fines,
costs, liquidated damages and punitive damages, asserted or awarded against any
of the Released Parties and, should it be

 

Page 2



--------------------------------------------------------------------------------

determined that any bankruptcy trustee or other third party has a right to the
payment made to you under this Supplemental Release, you immediately will return
to Savient an amount equivalent to the full value of your Severance Amount.

(d) You warrant that you do not have any complaint, charge or grievance against
any Released Party pending before any federal, state or local court or
administrative agency, labor board or arbitration panel. Except as specifically
provided in Section 2 below, you further agree not to file a lawsuit of any type
against any of the Released Parties in any court of the United States or any
state or local governmental subdivision thereof, or with any arbitration panel
or labor board, concerning any claim, demand, issue or cause of action released
through this Supplemental Release. Should you file a lawsuit of any type with
any court, labor board or arbitration panel concerning any claim, demand, issue,
or cause of action waived through this Supplemental Release and not specifically
excluded as described in Section 2 and its subparagraphs below, you agree that
you will be responsible to pay the legal fees and costs that the Released
Parties incur defending that lawsuit. Further, you agree that nothing in this
Supplemental Release shall limit the right of a court, labor board or
arbitration panel to determine, in its sole discretion, that the Released
Parties are entitled to restitution, recoupment or set off of any monies paid
should the release of any claims under this Supplemental Release subsequently be
found to be invalid.

 

  2. Exclusions from Release of Claims and Covenant Not to Sue.

(a) The parties understand and agree that nothing in this Supplemental Release
limits your right to bring an action to enforce the terms of this Supplemental
Release or the Separation Agreement.

(b) The parties understand and agree that the release contained in Section 1 and
its subparagraphs above does not include a waiver of any claims which cannot be
waived by law and does not include a waiver of any vested rights you may have in
any existing Company 401(k) plan or Company retirement plan or Company benefit
plan, nor will it preclude you from purchasing continuation health benefits
coverage for yourself and/or your dependents under the Company’s continuation
health benefits policies to the extent you and your dependents are otherwise
eligible and for the period provided by law under COBRA.

(c) The parties understand and agree that this Supplemental Release does not
limit any statutory rights you may have to bring an action to challenge the
terms of this Supplemental Release or contest the validity of the release
contained in this Supplemental Release under the ADEA or the OWBPA.

(d) The parties understand and agree that nothing in this Supplemental Release
prevents you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission (“EEOC”), the National Labor
Relations Board (“NLRB”), or any similar state or local fair employment
practices agency or labor board. However, you understand that by signing this
Supplemental Release, you are expressly waiving your right to any individual
monetary award, injunctive relief, or other recovery for any alleged personal
injury or other harm should any federal, state or local administrative agency or
labor board pursue any claims on your behalf arising out of or relating to your
employment with and/or separation from employment from any Released

 

Page 3



--------------------------------------------------------------------------------

Party. You also understand that by signing this Supplemental Release you will
waive any right you have or had to bring a lawsuit or obtain an individual
recovery if an administrative agency or labor board pursues a claim against any
of the Released Parties based on any actions taken by any of them up to the date
you sign this Supplemental Release and, should you be awarded money damages or
any other remuneration or relief, you agree that you are hereby unconditionally
assigning to the Company any right or interest you have to receive the same.

(e) The parties understand and agree that nothing in this Supplemental Release
prohibits you from filing a claim to collect any unemployment compensation
benefits available to you under applicable state unemployment insurance
compensation law or from collecting any award of benefits granted to you in
accordance with that law.

3. Company Release of Claims. The Company, on behalf of itself and the other
Company Releasors (as defined in the Separation Agreement), hereby fully,
forever, irrevocably and unconditionally releases, remises and discharges you
from any and all Claims which any of the Company Releasors ever had, now has or
may hereafter claim to have by reason of any matter, cause or thing whatsoever:
(i) arising from the beginning of time up to the date the Company executes this
Supplemental Release under common law, contract, implied contract, public
policy, tort, or any federal, state or local statute, constitution, law or
regulation; (ii) related to or arising out of your hiring, employment or
cessation of employment with the Company; and/or (iii) related to or arising
under any policy, agreement, understanding or promise, written or oral, formal
or informal, between the Company and you existing as of the Supplemental Release
Effective Date, including, but not limited to, the Employment Agreement (other
than the Ongoing Obligations). The Company, on behalf of the Company Releasors,
further covenants and agrees not to institute any suit or action, at law,
equity, or otherwise, in any federal or state court, before any federal, state
or local administrative agency or before any tribunal, public or private,
relating to or arising from such Claims released through Section 3 of this
Supplemental Release. This Section 3 does not waive or attempt to waive (1) any
claims that the Company or any of the other Company Releasors may have against
you which are based upon acts or omissions by you that involve willful
misconduct, fraud, theft or other illegal conduct by you; (2) any claims that
cannot legally be waived; (3) any claims the Company or any of the other Company
Releasors may have under this Supplemental Release; or (4) any claims relating
to the enforcement of the Ongoing Obligations.

4. Consultation with Counsel/Knowing and Voluntary Acceptance of this
Supplemental Release. You acknowledge that (a) the Company has advised you of
your right to consult with an attorney prior to executing this Supplemental
Release; (b) you have carefully read and fully understand all of the provisions
of this Supplemental Release, (c) you are entering into this Supplemental
Release, including the releases set forth in Section 1 above, knowingly, freely
and voluntarily in exchange for good and valuable consideration; (d) you have
the full power, capacity and authority to enter into this Supplemental Release,
and (e) you have no physical or mental impairment of any kind that has
interfered with your ability to read and understand the meaning of this
Supplemental Release.

 

Page 4



--------------------------------------------------------------------------------

5. Consideration and Revocation Period.

(a) You acknowledge that you have been given twenty-one (21) calendar days to
consider the terms of this Supplemental Release.

(b) You will have seven (7) calendar days from the date on which you sign this
Supplemental Release to revoke your consent to the terms of this Supplemental
Release. Such revocation must be in writing and must be faxed to Mr. Yachmetz
c/o Savient Pharmaceuticals, Inc., 400 Crossing Blvd., 3rd Floor, Bridgewater,
New Jersey 08807, at (732)565-4855. Notice of such revocation must be received
no later than seven (7) calendar days after you sign this Supplemental Release.

(c) In the event of such revocation by you, this Supplemental Release will be
null and void in its entirety and you will not be eligible to receive the
payments and benefits described in Section 8 of the Separation Agreement.

(d) Provided that you do not revoke your consent to this Supplemental Release,
this Supplemental Release shall become effective on the eighth (8th) calendar
day after the date on which you sign it (the “Supplemental Release Effective
Date”).

(e) This Supplemental Release in no way affects your prior release of claims
under the Separation Agreement.

6. Non-Admission of Liability. This Supplemental Release shall not in any way be
deemed or construed as an admission of liability or wrongdoing on the part of
you or the Company or any of the Released Parties, nor shall be admissible as
evidence in any proceeding other than for the enforcement of the Separation
Agreement and Supplemental Release. You understand that the Released Parties
specifically deny that they have violated any federal, state or local law or
ordinance or any right or obligation that they owe or might have owed to you at
any time and maintain that they have at all times treated you in a fair, lawful,
non-discriminatory and non-retaliatory manner.

7. Severability. The terms of this Supplemental Release are severable and shall
be deemed to consist of a series of separate covenants. Should any term of this
Supplemental Release be found, declared or determined to be void, illegal,
invalid or unenforceable by a court of competent jurisdiction, that term shall
be modified by the court to make it enforceable and/or severed from this
Supplemental Release but all other terms shall remain in full force and effect.

8. Injunctive Relief. The Company shall be entitled, in addition to any other
right or remedy, to injunctive relief enjoining or restraining you from any
violation of Section 1 of this Supplemental Release. This Section 8 shall not,
however, diminish the right of the Company to claim and recover damages in
addition to injunctive relief for any violations of Section 1 of this
Supplemental Release.

 

Page 5



--------------------------------------------------------------------------------

9. Amendments. This Supplemental Release may be modified, altered or terminated
only by an express written agreement between the Company and you, which
agreement must be signed by you and a duly authorized representative of the
Company, and expressly reference and attach a copy of this Supplemental Release
to be effective.

10. Waiver. The failure of either party to this Supplemental Release to enforce
any of its terms, provisions or covenants shall not be construed as a waiver of
the same or of the right of such party to enforce the same. Waiver by either
party hereto of any breach or default by the other party of any term or
provision of this Supplemental Release shall not operate as a waiver of any
other breach or default.

11. Successors and Assigns. You understand and agree that you may not assign
your obligations under this Supplemental Release, and that it shall be binding
upon you and your heirs, administrators, representatives, executors, and
successors. You acknowledge and agree that this Separation Agreement shall be
binding upon, and shall inure to the benefit of, any Successor Company (as
defined in the Employment Agreement). Any such Successor Company shall be deemed
substituted for all purposes as the “Company” under the terms of this
Supplemental Release. Except as set forth above, this Supplemental Release may
not be assigned by the Company without your consent.

12. Governing Law; Venue. This Supplemental Release shall in all respects be
interpreted, enforced and governed under the laws of the State of New Jersey,
exclusive of any choice of law rules. Any disputes concerning this Separation
Agreement shall be brought in, and the parties hereby consent to the personal
jurisdiction of, the state and federal courts of the State of New Jersey (to the
extent that subject matter jurisdiction exists only).

13. Entire Agreement. This Supplemental Release and the Separation Agreement
comprises the entire agreement between you and the Company and fully supersedes
any and all prior agreements, representations, negotiations, discussions,
understandings and obligations between the parties pertaining to its subject
matter. Notwithstanding the foregoing, you understand and agree that this
Supplemental Release does not alter and shall not be construed as altering,
modifying, and supplanting or in any way changing or affecting the continued
enforceability of: (i) your Proprietary Information Agreement; (ii) the
Statement of Savient’s Policy Regarding Insider Information and Stock Trading
and the Company’s Technology Policy; and/or (iii) your obligations against
competing with the Company, against raiding or soliciting the Company’s
employees, and requiring the continued protection of the Company’s confidential
and proprietary business information as set forth in Article 13,
“Confidentiality and Noncompetition”, of your Employment Agreement (as revised
by the Separation Agreement), all of which you acknowledge remain fully
effective and enforceable against you. Furthermore, notwithstanding the
foregoing, and except to the extent specifically modified herein, this
Supplemental Release shall not affect in any form or manner the validity, and
right and obligations of you and the Company under any of your equity awards
with the Company.

[Signature Page Follows]

 

Page 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be forever legally bound hereby, the parties
have executed this Supplemental Release.

 

SAVIENT PHARMACEUTICALS, INC.     By:         Date:      

Philip K. Yachmetz

President & Chief Business Officer

        AGREED AND ACCEPTED:             Date:       Louis Ferrari      

To be signed and returned to the Company on (or within five (5) business days
after) the Scheduled Separation Date.

 

Page 7



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

 

STATE OF                                                      )       )    SS.:
COUNTY OF                                                  )   

On this _____ day of _____, 2013, before me, the subscriber, a notary public in
and for the above County and State, appeared Louis Ferrari, identified and known
to me to be the person described herein, who executed the foregoing Supplemental
Release, duly acknowledging to me that his execution of same was knowing and
voluntary and that he signed the same as his own free act and deed for the uses
and purposes therein mentioned.

IN WITNESS WHEREOF, I have hereunto set my hand and seal at _______________, the
day and year aforesaid.

 

SEAL  

 

NOTARY PUBLIC

 

Page 8